Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
FINAL ACTION
This action is in response to applicant’s original filings made on 7/05/2022. Claims 1 and 18 are amended. Claims 1-34 are pending. 
Response to Arguments
Examiner’s Remarks – Specification (Title)
Applicant’s title amendment submitted on 7/5/2022 is acceptable. The examiner withdraws the objection.
Examiner’s Remarks - 35 USC § 103 – Independent claims 1 and 18
The applicant has amended each independent claim to include the feature(s) of, “clearing, by the service device, temporary data of a register of the service device after displaying the authorization information on the e-paper”.  The examiner alleges a deficiency on the part of the prior art in view of the newly amended feature(s). The examiner introduces the teachings of prior art reference Ohta (US Patent Publication No. 2004/0162890) to the record in view of the claim amendment(s). Ohta teaches deleting data from a temporary storage area after displaying the data. See rejection below. 
Examiner’s Remarks - 35 USC § 103 – Independent claims 2-17 and 19-34
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 18-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US Patent Publication No. 2007/0283248) in view of Xu et al. (US Patent Publication No. 2018/0165900 and Xu hereinafter) and further in view of Ohta (US Patent Publication No. 2004/0162890).

As to claims 1 and 18, Yoshida teaches a authorization method, comprising: 
displaying, by a service device, authorization information on an e-paper arranged on the service device (i.e. ,…teaches in par. 0139 and 0140 the following: “[0139] If it has been determined that the user ID has to be authenticated, as a result of the user ID having been determined to be unregistered for the electronic paper ID, electronic pad ID, and electronic pen ID determined to coincide with the registered ones (step D3 (Yes)), the input request is displayed on the nonvolatile display unit 17 of the electronic paper 11B determined to be active and a user ID authentication check process is executed according to a request to input the user ID and password transmitted to the electronic pad 12B (step D4). [0140] When the user inputs data from the input unit 24R (24L) of the electronic paper 11B, the user ID and password displayed on the nonvolatile display unit 17 …”); 
obtaining, by a user device, the authorization information from the e-paper (i.e., …teaches in par. 0140 the following: “When the user inputs data from the input unit 24R (24L) of the electronic paper 11B, the user ID and password displayed on the nonvolatile display unit 17 are transferred to the electronic pad 12B in communication and transmitted to the server unit 53, and the server unit 53 receives the user ID and password, they are collated with the user ID and password registered in the user authentication table 62 (see FIG. 18) stored in and managed at the client ID managing unit 58b and it is determined whether the former coincide with the latter (step D5).”).
 
Yoshida does not expressly teach:
and using, by the user device, the authorization information displayed on the e-paper to perform an authorization operation between the user device and the service device.
In this instance the examiner notes the teachings of prior art reference Xu.
Xu teaches in par. 0048 the following: “at the emitting end, the display driver 414 drives the electronic paper display panel 412 of the electronic paper display apparatus 410 to alternately display the first image and the second image during the signal transmission period, so as to transmit the encrypted signal. I”. Further XU teaches in par. 0051 the following: “the image sensor 422 receives the encrypted signal, the image sensor 422 transmits the encrypted signal to the data processor 424 for decoding. The data processor 424 may analyze the images of the electronic paper display apparatus 410 according to the encrypted signal transmitted by the image sensor and the corresponding encoding method (for example, the encoded signal with different frequencies or a combination thereof, though the invention is not limited thereto), so as to obtain information DD included in the encrypted signal. It should be noted that the encrypted signal transmitted through the signal transmission system 400 may be further encrypted in advance by using at least one algorithm. The image sensor 422, for example, has a corresponding post-end processing algorithm to decode the encrypted signal, so as to obtain the information DD included in the encrypted signal. In this way, the encrypted signal transmitted by the electronic paper display apparatus 410 is not only hard to be duplicated and stolen, a plurality of security measures may be adopted to enhance security of the signal transmission.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshida with the teachings of Xu by including the feature of e-paper authentication. Utilizing e-paper authentication as taught by Xu above allows a system to provide comprehensive authentication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Yoshida's system will obtain the capability to provide enhanced security. 

The system of Yoshida and Xu does not expressly teach:
clearing, by the service device, temporary data of a register of the service device after displaying the authorization information on the e-paper.In this instance the examiner notes the teachings of prior art reference Ohta.
Ohta teaches in par. 00150 the following: “In this case, for example, after displaying the help data, the first MFP 100.sub.1… the first MFP 100.sub.1 may delete its corresponding cache data (step 111 of FIG. 11).”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Yoshida and Xu with the teachings of Ohta by having their system comprise data deletion. One would have been motivated to do so to provide a simple and effective means to further secure data, wherein deleting the data helps prevent data theft and makes it easier to ensure data security. 

As to claims 2 and 19, the system of Yoshida, Xu and Ohta teaches as applied to claims 1 and 18 above teaches the use of e-paper, specifically Yoshida teaches a authorization method according to claim 1, wherein the service device comprises an embedded equipment and the e-paper is arranged on the embedded equipment (i.e., …teaches in par. 0130 the following: “If the control unit 28 has determined that the electronic paper (double-sided type) 11B has been placed on the electronic pad (double-sided type) 12B of the electronic paper recording apparatus (double-sided type) 10B (step A1 (Yes)), on the basis of the detection of connection at the electromagnetic induction power supply units 35R, 35L and communication units 37R, 37L in the binder unit 16, control is passed to the active electronic paper detecting process in FIG. 22 (step AB)”).

As to claims 3 and 20, the system of Yoshida, Xu and Ohta teaches as applied to claims 1 and 18 above teaches the use of e-paper, specifically Yoshida teaches a authorization method according to claim 2, wherein the embedded equipment comprises at least one of a router, a wireless access point equipment, and a server (i.e., …Yoshida teaches in par. 0029 a server).

As to claims 5 and 22, the system of Yoshida, Xu and Ohta teaches as applied to claims 1 and 18 above teaches the use of e-paper, specifically Yoshida teaches a authorization method according to claim 1, wherein the authorization operation comprises at least one of a system login operation, a private key authorization operation, and a communication connection establishment operation (i.e., … Yoshida teaches in par. 0135 the following: “a login authentication”).

As to claims 6 and 23, the system of Yoshida, Xu and Ohta teaches as applied to claims 1 and 18 above teaches the use of e-paper, specifically Yoshida teaches a authorization method according to claim 1, wherein the step of "obtaining the authorization information from the e-paper" comprises: providing, by the user device, a user interface, wherein after a user visually reads the authorization information from the e-paper (i.e., … Yoshida teaches in par. 0139 the following: “the input request is displayed on the nonvolatile display unit 17 of the electronic paper 11B determined to be active and a user ID authentication check process is executed according to a request to input the user ID and password transmitted to the electronic pad 12B (step D4).”), the user inputs the authorization information into the user interface (i.e., … Yoshida teaches in par. 0140 the following: “When the user inputs data from the input unit 24R (24L) of the electronic paper 11B, the user ID and password displayed on the nonvolatile display unit 17 are transferred…”).

As to claims 7 and 24, the system of Yoshida, Xu and Ohta teaches as applied to claims 1 and 18 above teaches the use of e-paper, specifically Yoshida teaches a authorization method according to claim 1, wherein the step of "obtaining the authorization information from the e-paper" comprises: 
displaying, by the e-paper, the authorization information (i.e., … Yoshida teaches in par. 0140 the following: “When the user inputs data from the input unit 24R (24L) of the electronic paper 11B, the user ID and password displayed on the nonvolatile display unit 17 are transferred…”); 
capturing, by the user device, the authorization information displayed on the e-paper (i.e., … Yoshida teaches in par. 0140 the following: “When the user inputs data from the input unit 24R (24L) of the electronic paper 11B, the user ID and password displayed on the nonvolatile display unit 17 are transferred…”); 
and identifying, by the user device, the authorization information (i.e., … Yoshida teaches in par. 0135 the following: “a login authentication”).

Claims 4, 8, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida and Xu in view of Ohta as applied to claims 1 and 18 above and further in view of HSIEH et al. (US Patent Publication No. 2013/0168444 and HSIEH hereinafter).

As to claims 4 and 21, the system of Yoshida, Xu and Ohta teaches as applied to claims 1 and 18 above teaches the use of e-paper, specifically neither reference expressly teaches a authorization method according to claim 1, wherein the e-paper comprises an electrophoretic display.
In this instance the examiner notes the teachings of prior art reference HSIEH.
HSIEH teaches in par. 0016 the following: “The E-paper screen 10 may be a reflective display, such as electrophoretic paper display (EPD)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshida, Xu and Ohta with the teachings of HSIEH by including the feature of electrophoretic paper display (EPD). Utilizing electrophoretic paper display (EPD), as taught by HSIEH above allows a system to provide comprehensive display capability and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Yoshida, Xu and Ohta will obtain the capability to provide enhanced data presentation. 

As to claims 8 and 25, the system of Yoshida, Xu and Ohta teaches as applied to claims 1 and 18 above teaches the use of e-paper, specifically neither reference expressly teaches a authorization method according to claim 1, wherein the step of "obtaining the authorization information from the e-paper" comprises: displaying, by the e-paper, a barcode with the authorization information; capturing, by the user device, the barcode displayed on the e-paper; and obtaining, by the user device, the authorization information from the barcode.
In this instance the examiner notes the teachings of prior art reference HSIEH.
With regards to applicant’s claim limitation element of, “displaying, by the e-paper, a barcode with the authorization information”, HSIEH teaches in par. 0019 the following: “barcode code sent by the electronic tag”.
With regards to applicant’s claim limitation element of, “capturing, by the user device, the barcode displayed on the e-paper”, HSIEH teaches in par. 0019 the following: “barcode code sent by the electronic tag”.
With regards to applicant’s claim limitation element of, “and obtaining, by the user device, the authorization information from the barcode”, teaches in par. 0019 the following: “barcode code sent by the electronic tag 110, and determines there is a barcode code stored in a database of the host matching with the barcode code sent from the electronic tag 10”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshida, Xu and Ohta with the teachings of HSIEH by including the feature of barcode authentication. Utilizing barcode authentication as taught by HSIEH above allows a system to provide comprehensive authentication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Yoshida, Xu and Ohta will obtain the capability to provide enhanced system access control. 

Claims 9-13 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida and Xu in view of Ohta as applied to claims 1 and 18 above and further in view of Eisen et al. (US Patent Publication No. 2020/0092272 and Eisen hereinafter (cited from IDS 1/26/2021).

As to claims 9 and 26, the system of Yoshida, Xu and Ohta teaches as applied to claims 1 and 18 above teaches the use of e-paper, specifically neither reference expressly teaches a authorization method according to claim 1, further comprising: 
generating, by the service device, a password, wherein the authorization information comprises the password; 
displaying the password on the e-paper arranged on the service device; 
encrypting, by the service device, the password to generate an encrypted password; 
and storing, by the service device, the encrypted password in a non-volatile storage device in the service device.
In this instance the examiner notes the teachings of prior art reference Eisen.
With regards to applicant’s claim limitation element of, “generating, by the service device, a password, wherein the authorization information comprises the password”, Eisen teaches in Abstract the following: “generating a visual graphical code by the authentication system”.
With regards to applicant’s claim limitation element of, “displaying the password on the e-paper arranged on the service device”, teaches as part of his Abstract the following: “generating a visual graphical code by the authentication system, which is displayed on a display screen”.
With regards to applicant’s claim limitation element of, “encrypting, by the service device, the password to generate an encrypted password”, teaches in par. 0046 the following: “can encrypt or decrypt the QR code.”. 
With regards to applicant’s claim limitation element of, “and storing, by the service device, the encrypted password in a non-volatile storage device in the service device”, teaches in par. 0053 the following: “whereas the graphical image code can be stored in a database of the authentication system 203.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshida, Xu and Ohta with the teachings of Eisen by including the feature of QR code generation. Utilizing QR code generation as taught by Eisen above allows a system to provide comprehensive authentication capability and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Yoshida, Xu and Ohta will obtain the capability to provide enhanced security. 

As to claims 10 and 27, the system of Yoshida, Xu and Ohta teaches as applied to claims 1 and 18 above teaches the use of e-paper, specifically neither reference expressly teaches a authorization method according to claim 9, wherein the service device generates the password in a pseudo-random manner.
In this instance the examiner notes the teachings of prior art reference Eisen.
Eisen teaches in par. 0051 the following: “The QR code may be generated by choosing a number of random locations in data and changing the bytes in these locations randomly.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshida, Xu and Ohta with the teachings of Eisen by including the feature of QR code generation. Utilizing QR code generation as taught by Eisen above allows a system to provide comprehensive authentication capability and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Yoshida, Xu and Ohta will obtain the capability to provide enhanced security. 

As to claims 11 and 28, the system of Yoshida, Xu and Ohta teaches as applied to claims 1 and 18 above teaches the use of e-paper, specifically Yoshida teaches a authorization method according to claim 9, wherein the authorization operation comprises: 
obtaining, by the user device, the password from the e-paper (i.e., …teaches in par. 0140 the following: “When the user inputs data from the input unit 24R (24L) of the electronic paper 11B, the user ID and password displayed on the nonvolatile display unit 17 are transferred…”). 

The teachings of Yoshida, Xu and Ohta do not expressly teach:
sending, by the user device, the password to the service device to log in to the service device; 
encrypting, by the service device, the password sent by the user device to generate encrypted data; 
checking, by the service device, the encrypted data; 
and determining, by the service device, a "login failure" when the encrypted data is inconsistent  with the encrypted password stored in the non-volatile storage device.
In this instance the examiner notes the teachings of prior art reference Eisen.
With regards to applicant’s claim limitation element of, “sending, by the user device, the password to the service device to log in to the service device”, Eisen teaches in par. 0055 the following: “captured visual graphical code can be transmitted from the user device (e.g., user device 104 in FIG. 1) to a QR code analyzer 207 in the authentication system 203 for analysis”.
With regards to applicant’s claim limitation element of, “encrypting, by the service device, the password sent by the user device to generate encrypted data”, teaches in par. 0046 the following: “can encrypt or decrypt the QR code.”. 
With regards to applicant’s claim limitation element of, “checking, by the service device, the encrypted data”, teaches in par. 0056 the following: “The QR code analyzer 207 may receive the code from the user device and decode the QR code and/or decrypt the decoded data. In some instances, the QR code analyzer may verify that the captured QR code is associated with a request from an authenticated online service provider, based on the validation ID encrypted in the code”. 
With regards to applicant’s claim limitation element of, “and determining, by the service device, a "login failure" when the encrypted data is inconsistent with the encrypted password stored in the non-volatile storage device”, teaches in par. 0056 the following: “if the validation ID encrypted in a captured QR code does not match any record of a validation ID generated by the QR code generator 205 of the authentication system 203, then the lack of match can indicate a phishing attack”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshida, Xu and Ohta with the teachings of Eisen by including the feature of QR code authentication. Utilizing QR code authentication as taught by Eisen above allows a system to provide comprehensive authentication capability and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Yoshida, Xu and Ohta will obtain the capability to provide enhanced security. 

As to claims 12 and 29, the system of Yoshida, Xu and Ohta teaches as applied to claims 1 and 18 above teaches the use of e-paper, specifically neither reference expressly teaches a authorization method according to claim 9, further comprising: generating, by the service device, a new account is to replace an original account of the service device, wherein the authorization information comprises the new account.
In this instance the examiner notes the teachings of prior art reference Eisen.
Eisen teaches in par. 0057 the following: “Optionally, the authentication system may provide the user with information regarding the pre-existing online account (e.g., username, email, etc.) to help the user access the pre-existing online account. In another example, the authentication system may inform the online service provider that the user is a verified user of the authentication system.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshida, Xu and Ohta with the teachings of Eisen by including the feature of account generation. Utilizing account generation capability as taught by Eisen above allows a system to provide comprehensive access control and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Yoshida, Xu and Ohta will obtain the capability to provide enhanced user management. 

As to claims 13 and 30, the system of Yoshida, Xu and Ohta teaches as applied to claims 1 and 18 above teaches the use of e-paper, specifically neither reference expressly teaches a authorization method according to claim 9, further comprising: 
checking a previous time of change related to the password; 
generating, by the service device, a new password is to replace the password when a time interval from the previous time of change to a current time exceeds a threshold, 
and displaying the new password on the e-paper arranged on the service device.
In this instance the examiner notes the teachings of prior art reference Eisen.
With regards to applicant’s claim limitation element of, “checking a previous time of change related to the password”, Eisen teaches in par. 0090 the following: “compare and match the authentication data (e.g., timestamp)”.
With regards to applicant’s claim limitation element of, “generating, by the service device, a new password is to replace the password when a time interval from the previous time of change to a current time exceeds a threshold”, teaches in par. 0094 the following: “when executed by one or more processors, can generate a plurality of visual graphical codes (e.g. QR codes) upon request from a server 504 each of which is associated with a specific session (e.g., via validation ID, session ID, etc.),”. 
With regards to applicant’s claim limitation element of, “and displaying the new password on the e-paper arranged on the service device”, teaches in par. 0099 the following: “display a visual graphical code”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshida, Xu and Ohta with the teachings of Eisen by including the feature of password maintenance. Utilizing password maintenance as taught by Eisen above allows a system to provide comprehensive access control and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Yoshida, Xu and Ohta will obtain the capability to provide enhanced user management. 

Claims 14-17 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida and Xu in view of Ohta as applied to claims 1 and 18 above and further in view of Takeda (US Patent Publication No. 2011/0066852).

As to claims 14 and 31, the system of Yoshida, Xu and Ohta teaches as applied to claims 1 and 18 above teaches the use of e-paper, Yoshida expressly teach a authorization method according to claim 1, 
requesting, by the user device, to establish a communication connection with the service device (teaches in par. 0025 the following: “the electronic paper recording apparatus 10B of the first embodiment (part 1) is connected as a terminal to a server unit on a network, (A) showing a case where the apparatus is connected to a server unit 53 in a thin client system and used on a remote access basis and (B) showing a case where the apparatus is connected to a server unit 53W in an Internet system and used on a Web access basis;”), 
and providing identification information to the service device (i.e., …teaches in par. 0120 the following: “In the user authentication table 62, the user ID previously set for each terminal (electronic paper recording apparatus 10B) capable of logging in the server units 53, 53W and its authentication password are stored and managed in such a manner that the user ID is caused to correspond to the password.”).

Yoshida does not expressly teach:
encrypting, by the service device, the identification information using a private key of the service device to generate encrypted information.
In this instance the examiner notes the teachings of prior art reference Xu. 
Xu teaches in par. 010 the following: “the encrypted signal includes a combination of the first image and the second image displayed by the electronic paper display apparatus during the second authentication”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshida with the teachings of Xu by including the feature of data encryption. Utilizing data encryption as taught by Xu above allows a system to provide comprehensive data security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Yoshida will obtain the capability to provide enhanced system security. 

The system of Yoshida, Xu and Ohta does not expressly teach:
wherein the authorization information comprises a public key of the service device, the authorization method further comprising,
and displaying, by the service device, the public key and the encrypted information on the e-paper.
In this instance the examiner notes the teachings of prior art reference TAKEDA. 
With regards to applicant’s claim limitation element of, “wherein the authorization information comprises a public key of the service device, the authorization method further comprising”, teaches in par. 0022 the following: “public key information corresponding to the identification information…”.
With regards to applicant’s claim limitation element of, “and displaying, by the service device, the public key and the encrypted information on the e-paper”,  teaches in par. 0034 the following: “To embed the public key, for example, as the public key, a key represented in the format that can be recognized by a machine like an image code 222 of a bar code, etc., or a character string may be printed on a sheet (for example, a previously specified position on the sheet space) together with the image represented by the electronic document.”.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshida, Xu and Ohta with the teachings of TAKEDA by including the feature of public key cryptography. Utilizing public key cryptography capability as taught by TAKEDA above allows a system to provide comprehensive access control and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Yoshida, Xu and Ohta will obtain the capability to provide enhanced user management. 

As to claims 15 and 32, the system of Yoshida, Xu and Ohta teaches as applied to claims 1 and 18 above teaches the use of e-paper, specifically Yoshida does not expressly teach a authorization method according to claim 14, wherein the authorization operation comprises: 
decrypting, by the user device, the encrypted information using the public key to generate decrypted information; 
checking, by the user device, the decrypted information; 
and determining, by the user device, an "authorization failure" when the decrypted information is inconsistent with the identification information.
In this instance the examiner notes the teachings of Xu. 
With regards to applicant’s claim limitation element of, “decrypting, by the user device, the encrypted information using the public key to generate decrypted information”, teaches in par. 0013 the following: “configured to decode the encrypted signal”.
With regards to applicant’s claim limitation element of, “checking, by the user device, the decrypted information”, teaches in par. 0051 the following: “encrypted signal to the data processor 424 for decoding. The data processor 424 may analyze the images…”.
With regards to applicant’s claim limitation element of, “and determining, by the user device, an "authorization failure" when the decrypted information is inconsistent with the identification information”, teaches in par. 0064 the following: “information obtained by the data processor 717 through decoding matches the information stored”.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshida with the teachings of Xu by including the feature of data decoding. Utilizing data decoding as taught by Xu above allows a system to provide comprehensive data security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Yoshida will obtain the capability to provide enhanced system security. 

The system of Yoshida, Xu and Ohta does not expressly teach:
obtaining, by the user device, the public key and the encrypted information from the e-paper.
In this instance the examiner notes the teachings of prior art reference TAKEDA. 
With regards to applicant’s claim limitation element of, “obtaining, by the user device, the public key and the encrypted information from the e-paper”, teaches in par. 0022 the following: “public key information corresponding to the identification information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshida, Xu and Ohta with the teachings of TAKEDA by including the feature of public key cryptography. Utilizing public key cryptography capability as taught by TAKEDA above allows a system to provide comprehensive access control and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Yoshida, Xu and Ohta will obtain the capability to provide enhanced user management. 

As to claims 16 and 33, the system of Yoshida, Xu and Ohta teaches as applied to claims 1 and 18 above teaches the use of e-paper, specifically Yoshida expressly teaches an authorization method according to claim 1, 
requesting, by the user device, to establish a communication connection with the service device (i.e., …teaches in par. 0025 the following: “the electronic paper recording apparatus 10B of the first embodiment (part 1) is connected as a terminal to a server unit on a network, (A) showing a case where the apparatus is connected to a server unit 53 in a thin client system and used on a remote access basis and (B) showing a case where the apparatus is connected to a server unit 53W in an Internet system and used on a Web access basis;”); 
generating, by the service device, identification information, wherein the authorization information comprises the identification information (i.e., …teaches in par. 0120 the following: “In the user authentication table 62, the user ID previously set for each terminal (electronic paper recording apparatus 10B) capable of logging in the server units 53, 53W and its authentication password are stored and managed in such a manner that the user ID is caused to correspond to the password.”). 

The system of Yoshida, Xu and Ohta does not expressly teach:
wherein the authorization information comprises a public key of the service device, the authorization method further comprising: 
and displaying, by the service device, the public key and the identification information on the e-paper.
In this instance the examiner notes the teachings of prior art reference TAKEDA.
With regards to applicant’s claim limitation element of, “wherein the authorization information comprises a public key of the service device, the authorization method further comprising”, teaches in par. 0022 the following: “public key information corresponding to the identification information.
With regards to applicant’s claim limitation element of, “and displaying, by the service device, the public key and the identification information on the e-paper”, teaches in par. 0034 the following: “To embed the public key, for example, as the public key, a key represented in the format that can be recognized by a machine like an image code 222 of a bar code, etc., or a character string may be printed on a sheet (for example, a previously specified position on the sheet space) together with the image represented by the electronic document.”.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshida, Xu and Ohta with the teachings of TAKEDA by including the feature of public key cryptography. Utilizing public key cryptography capability as taught by TAKEDA above allows a system to provide comprehensive access control and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Yoshida, Xu and Ohta will obtain the capability to provide enhanced user management. 

As to claims 17 and 34, the system of Yoshida, Xu and Ohta teaches as applied to claims 1 and 18 above teaches the use of e-paper, Yoshida does not expressly teach an authorization method according to claim 16, wherein the authorization operation comprises: 
encrypting, by the user device, the identification information using the public key to generate encrypted information,
providing, by the user device, the encrypted information to the service device; 
decrypting, by the service device, the encrypted information using a private key of the service device to generate decrypted information; 
checking, by the service device, the decrypted information; 
and determining, by the service device, an "authorization failure" when the decrypted information is inconsistent with the identification information.
In this instance the examiner notes the teachings of prior art reference Xu. 
With regards to applicant’s claim limitation element of, “encrypting, by the user device, the identification information using the public key to generate encrypted information”, Xu teaches in par. 010 the following: “the encrypted signal includes a combination of the first image and the second image displayed by the electronic paper display apparatus during the second authentication”. 
With regards to applicant’s claim limitation element of, “providing, by the user device, the encrypted information to the service device”, teaches in par. 0067 the following: “transmitting an encrypted signal”.
With regards to applicant’s claim limitation element of, “decrypting, by the service device, the encrypted information using a private key of the service device to generate decrypted information”, teaches in par. 0013 the following: “configured to decode the encrypted signal”.
With regards to applicant’s claim limitation element of, “checking, by the service device, the decrypted information”, teaches in par. 0051 the following: “encrypted signal to the data processor 424 for decoding. The data processor 424 may analyze the images…”.
With regards to applicant’s claim limitation element of, “and determining, by the service device, an "authorization failure" when the decrypted information is inconsistent with the identification information”, teaches in par. 0064 the following: “information obtained by the data processor 717 through decoding matches the information stored”.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshida with the teachings of Xu by including the feature of data encryption. Utilizing data encryption capability as taught by Xu above allows a system to provide comprehensive data security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Yoshida will obtain the capability to provide enhanced system security. 

The system of Yoshida, Xu and Ohta does not expressly teach:
obtaining, by the user device, the public key and the identification information from the e-paper. 
In this instance the examiner notes the teachings of prior art reference TAKEDA.
With regards to applicant’s claim limitation element of, “obtaining, by the user device, the public key and the identification information from the e-paper”, teaches in par. 0022 the following: “public key information corresponding to the identification information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshida, Xu and Ohta with the teachings of TAKEDA by including the feature of public key cryptography. Utilizing public key cryptography capability as taught by TAKEDA above allows a system to provide comprehensive access control and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Yoshida, Xu and Ohta will obtain the capability to provide enhanced user management. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497